


Exhibit 10.15

HOME LOAN AGREEMENT

       THIS LOAN AGREEMENT (the Agreement is made and entered into as of June 5,
2002 (the Effective Date) by and between ROGUE WAVE SOFTWARE, INC. (Company), a
Delaware corporation having its principal place of business at 5500 Flatiron
Parkway, Boulder, CO 80301, and John Floisand (Employee), an individual.

       At Company’s request, Employee is moving his principal residence to
Colorado. To assist Employee in this move, Company is willing to make an
interest-free loan to Employee, for use in buying a home in Colorado, as
outlined below.

1.0 LOAN PRINCIPAL – This loan shall be for $500,000.00.   2.0 TERM,
TERMINATION AND REPAYMENT.   2.1        Maturity Date and Default.  
              a. “MATURITY DATE.”  The Maturity Date of the loan shall be the
earliest of the following:     (i) 180 days after the termination of Employee’s
employment with the Company (termination for purposes of this Agreement shall
include voluntary or involuntary resignation by Employee) and termination by the
Company with or without cause;     (ii) June 5, 2006;     (iii) Insolvency of
Employee;     (iv) The Employee’s filing bankruptcy;     (v) Sale of the
property securing this loan; and     (vi) Pledge or lien against the property
securing this loan.                b. Default.  Should the Employee timely fail
to pay the entire remaining balance on the Maturity Date, the entire balance of
the loan shall be due immediately, and the Company shall have the right to
recover any remaining principal, attorney fees, collection costs, and interest
on the remaining principal at a rate, which shall be the lesser of (i) five
percent (5%) plus the short-term prime interest rate on the date of default, and
(ii) the maximum interest rate permitted by federal and state law.  
                  2.2       Repayment.  The Employee shall pay an amount equal
to $500,000.00 no later than the Maturity Date.   3.0 OTHER DOCUMENTS.  The
Employee acknowledges and agrees that as part of this Agreement, Employee will
execute any documents necessary to serve this law, including but not limited to
the Deed of Trust and Secured Promissory Note, attached hereto as Exhibit A. The
terms of the Secured Promissory Note shall supercede this Agreement if there are
any conflicts.   4.0 PURPOSE OF LOAN.  Borrower represents that this loan is to
be used for the purpose of a residence only and that the loan will be used for
no other purposes. Borrower further represents that this loan qualifies for an
exemption under I.R.C. § 217.  

  5.0 MISCELLANEOUS   5.1 Severability.  If any term or provision of this
Agreement is found to be invalid under any applicable statute or rule of law,
then, that provision notwithstanding, this Agreement shall remain in full force
and effect and in such event, such provision shall be changed




--------------------------------------------------------------------------------


    and interpreted so as to best accomplish the objectives of such
unenforceable or invalid provision within the limits of applicable law or
applicable court decisions.     5.2 Entire Agreement.  This Agreement
constitutes and expresses the entire agreement and understanding between the
parties and supersedes any and all previous communications, representations or
agreements, whether written or oral, with respect to the subject matter hereof.
    5.3 Modification.  This Agreement may not be modified, amended, rescinded,
cancelled, or waived, in whole or part, except by a written instrument signed by
the parties.     5.4 Governing Law.  This Agreement is made under and shall be
governed by and constructed in accordance with the laws of the State of
Colorado, excluding conflict of law provisions.     5.5 Attorneys’ Fees.  In
addition to any other relief, the prevailing party in any action arising out of
this Agreement shall be entitled to attorneys’ fees and costs, including
attorneys’ fees and costs of any appeal.     5.6 Waiver.  Failure by either
party to enforce any rights under this Agreement shall not be construed as a
waiver of such rights, and a waiver by either party of a default hereunder in
one or more instances shall not be construed as constituting a continuing waiver
or as a waiver in other instances.     5.7 Section Headings.  The section
headings of this Agreement are inserted only for convenience and shall not be
construed as part of this Agreement.

                   IN WITNESS WHEREOF, the parties have caused this Agreement to
be executed by their duly authorized representatives.

        Rogue Wave Software, Inc. Employee             By:        /s/ Mary E.K.
Walker                      /s/ John
Floisand                                                      Name:   Mary
Walker                                   John Floisand     Title:    Director,
HR                                     Title:      Chief Executive
Officer                              Date:    June 5,
2002                                     Date:      June 5,
2002                                           




--------------------------------------------------------------------------------

Attachment: Exhibit A

DEED OF TRUST

          THIS DEED OF TRUST is made this seventh day of August, 2002 between
John Floisand (Borrower), whose address is 4405 30th Street, Boulder, Colorado
80301 and the Public Trustee of the County in which the Property (see paragraph
1) is situated (Trustee); for the benefit of Rogue Wave Software, Incoporated
(Lender), whose address is 5500 Flatiron Parkway, Boulder, Colorado 80301.

          Borrower and Lender covenant and agree as follows:

          1.  Property in Trust.  Borrower, in consideration of the indebtedness
herein recited and the trust herein created, hereby grants and conveys to
Trustee in trust, with power of sale, the following described property located
in Boulder, County of Boulder, State of Colorado:

  The property is a single-family home of approximately 5,200 square feet. The
home has five bedrooms, a three-car garage and sits on approximately .85 acres
of land.


which has the address of 4405 30th Street, Boulder, Colorado 80301 (Property
Address), together with all its appurtenances (Property).

          2.  Note:  Other Obligations Secured.  This Deed of Trust is given to
secure to Lender: the repayment of the

  indebtedness evidenced by Borrower’s note (Note) dated June 5, 2002, in the
principal sum of five hundred thousand, U.S. Dollars, with interest on the
unpaid principal balance from June 5, 2002. In one payment of Five hundred
thousand Dollars (U.S. $500,000) due on June 5, 2006. If John Floisand is no
longer employed by Rogue Wave Software, Inc., the entire principal amount
outstanding and accrued interest thereon, shall be due and payable one hundred
eighty days after termination of employment. Should the Employee timely fail to
pay the entire remaining balance on the Maturity Date, the entire balance of the
loan shall be due immediately, and the Company shall have the right to recover
any remaining principal, attorney fees, collection costs, and interest on the
remaining principal at a rate, which shall be the lesser of (i) five percent
(5%) plus the short-term prime interest rate on the date of default, and (ii)
the maximum interest rate permitted by federal and state law.


          3.  Title.  Borrower covenants that Borrower owns and has the right to
grant and convey the Property, and warrants title to the same, subject to
general real estate taxes for the current year,




--------------------------------------------------------------------------------

easements of record or in existence, and recorded declarations, restrictions,
reservations and covenants, if any, as of this date.

          4.  Payment of Principal and Interest.  Borrower shall promptly pay
when due the principal of and interest on the indebtedness evidenced by the
Note, and late charges as provided in the Note and shall perform all of
Borrower’s other covenants contained in the Note.

          5.  Application of Payments.  All payments received by Lender under
the terms hereof shall be applied by Lender first in payment of amounts due
pursuant to paragraph 23 (Escrow Funds for Taxes and Insurance), then to amounts
disbursed by Lender pursuant to paragraph 9 (Protection of Lender’s Security),
and the balance in accordance with the terms and conditions of the Note.

          6.  Prior Mortgage and Deeds of Trust; Charges; Liens.  Borrower shall
perform all of Borrower’s obligations under any prior deed of trust and any
other prior liens. Borrower shall pay all taxes, assessments and other charges,
fines and impositions attributable to the Property which may have or attain a
priority over this Deed of Trust, and leasehold payments or ground rents, if
any, in the manner set out in paragraph 23 (Escrow Funds for Taxes and
Insurance) or, if not required to be paid in such manner, by Borrower making
payment when due, directly to the payee thereof. Despite the foregoing, Borrower
shall not be required to make payments otherwise required by this paragraph if
Borrower, after notice to Lender, shall in good faith contest such obligation
by, or defend enforcement of such obligation in, legal proceedings which operate
to prevent the enforcement of the obligation or forfeiture of the Property or
any part thereof, only upon Borrower making all such contested payments and
other payments as ordered by the court to the registry of the court in which
such proceedings are filed.

          7.  Property Insurance.  Borrower shall keep the improvements now
existing or hereafter erected on the Property insured against loss by fire or
hazards included within the term “extended coverage” in an amount at least equal
to the lesser of (1) the insurable value of the Property or (2) an amount
sufficient to pay the sums secured by this Deed of Trust as well as any prior
encumbrances on the Property. All of the foregoing shall be known as “Property
Insurance”.

          The insurance carrier providing the insurance shall be qualified to
write Property Insurance in Colorado and shall be chosen by Borrower subject to
Lender’s right to reject the chosen carrier for reasonable cause. All insurance
policies and renewals thereof shall include a standard mortgage clause in favor
of Lender, and shall provide that the insurance carrier shall notify Lender at
least ten (10) days before cancellation, termination or any material change of
coverage. Insurance policies shall be furnished to Lender at or before closing.
Lender shall have the right to hold the policies and renewals thereof.

          In the event of loss, Borrower shall give prompt notice to the
insurance carrier and Lender. Lender may make proof of loss if not made promptly
by Borrower.

          Insurance proceeds shall be applied to restoration or repair of the
Property damaged, provided such restoration or repair is economically feasible
and the security of this Deed of Trust is not thereby impaired. If such
restoration or repair is not economically feasible or if the security of this
Deed of Trust would be impaired, the insurance proceeds shall be applied to the
sums secured by this Deed of Trust, with the excess, if any, paid to Borrower.
If the Property is abandoned by Borrower, or if Borrower fails to respond to
Lender within 30 days from the date notice is given in accordance with paragraph
16 (Notice) by Lender to Borrower that the insurance carrier offers to settle a
claim for insurance benefits, Lender is authorized to collect and apply the
insurance proceeds, at Lender’s option, either to restoration or repair of the
Property or the sum secured by this Deed of Trust.

          Any such application of proceeds to principal shall not extend or
postpone the due date of the installments referred to in paragraphs 4 (Payment
of Principal and Interest) and 23 (Escrow Funds for Taxes and Insurance) or
change the amount of such installments. Notwithstanding anything herein to the



--------------------------------------------------------------------------------

contrary, if under paragraph 18 (Acceleration; Foreclosure; Other Remedies) the
Property is acquired by Lender, all right, title and interest of Borrower in and
to any insurance policies and in and to the proceeds thereof resulting from
damage to the Property prior to the sale or acquisition shall pass to Lender to
the extent of the sums secured by this Deed of Trust immediately prior to such
sale or acquisition.

          All of the rights of Borrower and Lender hereunder with respect to
insurance carriers, insurance policies and insurance proceeds are subject to the
rights of any holder of a prior deed of trust with respect to said insurance
carriers, policies and proceeds.

          8.  Preservation and Maintenance of Property. Borrower shall keep the
Property in good repair and shall not commit waste or permit impairment or
deterioration of the Property and shall comply with the provisions of any lease
if this Deed of Trust is on a leasehold. Borrower shall perform all of
Borrower’s obligations under any declarations, covenants, by-laws, rules, or
other documents governing the use, ownership or occupancy of the Property.

          9.  Protection of Lender’s Security.  Except when Borrower has
exercised Borrower’s rights under paragraph 6 above, if the Borrower fails to
perform the covenants and agreements contained in this Deed of Trust, or if a
default occurs in a prior lien, or if any action or proceeding is commenced
which materially affects Lender’s interest in the Property, then Lender, at
Lender’s option, with notice to Borrower if required by law, may make such
appearances, disburse such sums and take such action as is necessary to protect
Lender’s interest, including, but not limited to, disbursement of reasonable
attorney’s fees and entry upon the Property to make repairs. Borrower hereby
assigns to Lender any right Borrower may have by reason of any prior encumbrance
on the Property or by law or otherwise to cure any default under said prior
encumbrance.

          Any amounts disbursed by Lender pursuant to this paragraph 9, with
interest thereon, shall become additional indebtedness of Borrower secured by
this Deed of Trust. Such amounts shall be payable upon notice from Lender to
Borrower requesting payment thereof, and Lender may bring suit to collect any
amounts so disbursed plus interest specified in paragraph 28 (Note; Other
Obligations Secured). Nothing contained in this paragraph 9 shall require Lender
to incur any expense or take any action hereunder.

          10.  Inspection.  Lender may make or cause to be made reasonable
entries upon and inspection of the Property, provided that Lender shall give
Borrower notice prior to any such inspection specifying reasonable cause
therefor related to Lender’s interest in the Property.

          11.  Condemnation.  The proceeds of any award or claim for damages,
direct or consequential, in connection with any condemnation or other taking of
the Property, or part thereof, or for conveyance in lieu of condemnation, are
hereby assigned and shall be paid to Lender as herein provided. However, all of
the rights of Borrower and Lender hereunder with respect to such proceeds are
subject to the rights of any holder of a prior deed of trust.

          In the event of a total taking of the Property, the proceeds shall be
applied to the sums secured by this Deed of Trust, with the excess, if any, paid
to Borrower. In the event of a partial taking of the Property, the proceeds
remaining after taking out any part of the award due any prior lien holder (net
award) shall be divided between Lender and Borrower, in the same ratio as the
amount of the sums secured by this Deed of Trust immediately prior to the date
of taking bears to Borrower’s equity in the Property immediately prior to the
date of taking. Borrower’s equity in the Property means the fair market value of
the Property less the amount of sums secured by both this Deed of Trust and all
prior liens (except taxes) that are to receive any of the award, all at the
value immediately prior to the date of taking.

          If the Property is abandoned by Borrower, or if, after notice by
Lender to Borrower that the condemnor offers to make an award or settle a claim
for damages, Borrower fails to respond to Lender within 30 days after the date
such notice is given, Lender is authorized to collect and apply the proceeds, at
Lender’s option, either to restoration or repair of the Property or to the sums
secured by this Deed of Trust.



--------------------------------------------------------------------------------

          Any such application of proceeds to principal shall not extend or
postpone the due date of the installments referred to in paragraphs 4 (Payment
of Principal and Interest) and 23 (Escrow Funds for Taxes and Insurance) nor
change the amount of such installments.

          12.  Borrower Not Released.  Extension of the time for payment or
modification of amortization of the sums secured by this Deed of Trust granted
by Lender to any successor in interest of Borrower shall not operate to release,
in any manner, the liability of the original Borrower, nor Borrower’s successors
in interest, from the original terms of this Deed of Trust. Lender shall not be
required to commence proceedings against such successor or refuse to extend time
for payment or otherwise modify amortization of the sums secured by this Deed of
Trust by reason of any demand made by the original Borrower nor Borrower’s
successors in interest.

          13.  Forbearance by Lender Not a Waiver.  Any forbearance by Lender in
exercising any right or remedy hereunder, or otherwise afforded by law, shall
not be a waiver or preclude the exercise of any such right or remedy.

          14.  Remedies Cumulative.  Each remedy provided in the Note and this
Deed of Trust is distinct from and cumulative to all other rights or remedies
under the Note and this Deed of Trust or afforded by law or equity, and may be
exercised concurrently, independently or successively.

          15.  Successors and Assigns Bound;  Joint and Several Liability;
Captions. The covenants and agreements herein contained shall bind, and the
rights hereunder shall inure to, the respective successors and assigns of Lender
and Borrower, subject to the provisions of paragraph 24 (Transfer of the
Property; Assumption). All covenants and agreements of Borrower shall be joint
and several. The captions and headings of the paragraphs in this Deed of Trust
are for convenience only and are not to be used to interpret or define the
provisions hereof.

          16.  Notice.  Except for any notice required by law to be given in
another manner, (a) any notice to Borrower provided for in this Deed of Trust
shall be in writing and shall be given and be effective upon (1) delivery to
Borrower or (2) mailing such notice by first-class U.S. mail, addressed to
Borrower at Borrower’s address stated herein or at such other address as
Borrower may designate by notice to Lender as provided herein, and (b) any
notice to Lender shall be in writing and shall be given and be effective upon
(1) delivery to Lender or (2) mailing such notice by first-class U.S. mail, to
Lender’s address stated herein or to such other address as Lender may designate
by notice to Borrower as provided herein. Any notice provided for in this Deed
of Trust shall be deemed to have been given to Borrower or Lender when given in
any manner designated herein.

          17.  Governing Law; Severability.  The Note and this Deed of Trust
shall be governed by the law of Colorado. In the event that any provision or
clause of this Deed of Trust or the Note conflicts with the law, such conflict
shall not affect other provisions of this Deed of Trust or the Note which can be
given effect without the conflicting provision, and to this end the provisions
of the Deed of Trust and Note are declared to be severable.

          18.  Acceleration; Foreclosure; Other Remedies.  Except as provided in
paragraph 24 (Transfer of the Property; Assumption), upon Borrower’s breach of
any covenant or agreement of Borrower in this Deed of Trust, or upon any default
in a prior lien upon the Property, (unless Borrower has exercised Borrower’s
rights under paragraph 6 above), at Lender’s option, all of the sums secured by
this Deed of Trust shall be immediately due and payable (Acceleration). To
exercise this option, Lender may invoke the power of sale and any other remedies
permitted by law. Lender shall be entitled to collect all reasonable costs and
expenses incurred in pursuing the remedies provided in this Deed of Trust,
including, but not limited to, reasonable attorney’s fees.

          If Lender invokes the power of sale, Lender shall give written notice
to Trustee of such election. Trustee shall give such notice to Borrower of
Borrower’s rights as is provided by law. Trustee shall record a copy of such
notice as required by law. Trustee shall advertise the time and place of the
sale of the Property, for not less than four weeks in a newspaper of general
circulation in each county in which



--------------------------------------------------------------------------------

the Property is situated, and shall mail copies of such notice of sale to
Borrower and other persons as prescribed by law. After the lapse of such time as
may be required by law, Trustee, without demand on Borrower, shall sell the
Property at public auction to the highest bidder for cash at the time and place
(which may be on the Property or any part thereof as permitted by law) in one or
more parcels as Trustee may think best and in such order as Trustee may
determine. Lender or Lender’s designee may purchase the Property at any sale. It
shall not be obligatory upon the purchaser at any such sale to see to the
application of the purchase money.

          Trustee shall apply the proceeds of the sale in the following order:
(a) to all reasonable costs and expenses of the sale, including, but not limited
to, reasonable Trustee’s and attorney’s fees and costs of title evidence; (b) to
all sums secured by this Deed of Trust; and (c) the excess, if any, to the
person or persons legally entitled thereto.

          19.  Borrower’s Rights to Cure Default.  Whenever foreclosure is
commenced for nonpayment of any sums due hereunder, the owners of the Property
or parties liable hereon shall be entitled to cure said defaults by paying all
delinquent principal and interest payments due as of the date of cure, costs,
expenses, late charges, attorney’s fees and other fees all in the manner
provided by law. Upon such payment, this Deed of Trust and the obligations
secured hereby shall remain in full force and effect as though no Acceleration
had occurred, and the foreclosure proceedings shall be discontinued.

          20.  Assignment of Rents; Appointment of Receiver; Lender in
Possession.   As additional security hereunder, Borrower hereby assigns to
Lender the rents of the Property; however, Borrower shall, prior to Acceleration
under paragraph 18 (Acceleration; Foreclosure; Other Remedies) or abandonment of
the Property, have the right to collect and retain such rents as they become due
and payable.

          Lender or the holder of the Trustee’s certificate of purchase shall be
entitled to a receiver for the Property after Acceleration under paragraph 18
(Acceleration; Foreclosure; Other Remedies), and shall also be so entitled
during the time covered by foreclosure proceedings and the period of redemption,
if any; and shall be entitled thereto as a matter of right without regard to the
solvency or insolvency of Borrower or of the then owner of the Property, and
without regard to the value thereof. Such receiver may be appointed by any Court
of competent jurisdiction upon ex parte application and without notice - notice
being hereby expressly waived.

          Upon Acceleration under paragraph 18 (Acceleration; Foreclosure; Other
Remedies), or abandonment of the Property, Lender, in person, by agent or by
judicially-appointed receiver, shall be entitled to enter upon, take possession
of and manage the Property and to collect the rents of the Property including
those past due. All rents collected by Lender or the receiver shall be applied,
first, to payment of the costs of preservation and management of the Property,
second, to payment due upon prior liens, and then to the sums secured by this
Deed of Trust. Lender and the receiver shall be liable to account only for those
rents actually received.

          21.  Release.  Upon payment of all sums secured by this Deed of Trust,
Lender shall cause Trustee to release this Deed of Trust and shall produce for
Trustee the Note. Borrower shall pay all costs of recordation and shall pay the
statutory Trustee’s fees. If Lender shall not produce the Note as aforesaid,
then Lender, upon notice in accordance with paragraph 16 (Notice) from Borrower
to Lender, shall obtain, at Lender’s expense, and file any lost instrument bond
required by Trustee or pay the cost thereof to effect the release of this Deed
of Trust.

          22.  Waiver of Exemptions.  Borrower hereby waives all right of
homestead and any other exemption in the Property under state or federal law
presently existing or hereafter enacted.

          23.  Transfer of the Property; Assumption.  The following events shall
be referred to herein as a “Transfer”: (i) a transfer or conveyance of title (or
any portion thereof, legal or equitable) of the Property (or any part thereof or
interest therein), (ii) the execution of a contract or agreement creating a
right to title (or any portion thereof, legal or equitable) in the Property (or
any part thereof or interest



--------------------------------------------------------------------------------

therein), (iii) or an agreement granting a possessory right in the Property (or
any portion thereof), in excess of three (3) years, (iv) a sale or transfer of,
or the execution of a contract or agreement creating a right to acquire or
receive, more than fifty percent (50%) of the controlling interest or more than
fifty percent (50%) of the beneficial interest in the Borrower, (v) the
reorganization, liquidation or dissolution of the Borrower. Not to be included
as a Transfer are (i) the creation of a lien or encumbrance subordinate to this
Deed of Trust, (ii) the creation of a purchase money security interest for
household appliances, or (iii) a transfer by devise, descent or by operation of
the law upon the death of a joint tenant. At the election of Lender, in the
event of each and every Transfer:

                    (a)      Borrower shall, upon Lender’s request, submit
information required to enable Lender to evaluate the creditworthiness of the
person (“Transferee”) who is, or is to be, the recipient of a Transfer, as if a
new loan were being made to Transferee. If Transferee is reasonably determined
by the Lender to be financially incapable of retiring the indebtedness according
to its terms, based upon standards normally used by persons in the business of
making loans on real estate in the same or similar circumstances, then all sums
secured by this Deed of Trust, at Lender’s option, may become immediately due
and payable (“Acceleration”).

                    (b)      If Lender exercises such option to Accelerate,
Lender shall give Borrower notice of Acceleration in accordance with paragraph
16 (Notice). The notice shall inform Borrower of the right to assert in the
foreclosure proceeding the nonexistence of a default or any other defense of
Borrower to Acceleration and sale. Such notice shall also provide a period of
not less than 10 days from the day the notice is given within which Borrower may
pay the sums declared due. If Borrower fails to pay such sums prior to the
expiration of such period, Lender may, without further notice or demand on
Borrower, invoke any remedies permitted by paragraph 18 (Acceleration;
Foreclosure; Other Remedies). Lender shall give notice of such Acceleration
within thirty (30) days after notice of any Transfer is given to Lender by
Borrower or Transferee in accordance with paragraph 16 (Notice). If Lender shall
not give notice of such Acceleration within such thirty (30) days, then Lender
will have no further right to such Acceleration.

                    (c)      If a Transfer occurs and should Lender not exercise
Lender’s option pursuant to this paragraph 24 to Accelerate, Transferee shall be
deemed to have assumed all of the obligations of Borrower under this Deed of
Trust including all sums secured hereby whether or not the instrument evidencing
such conveyance, contract or grant expressly so provides. This covenant shall
run with the Property and remain in full force and effect until said sums are
paid in full. The Lender may without notice to the Borrower deal with Transferee
in the same manner as with the Borrower with reference to said sums including
the payment or credit to Transferee of undisbursed reserve Funds on payment in
full of said sums, without in any way altering or discharging the Borrower’s
liability hereunder for the obligations hereby secured.

                    (d)      Should Lender not elect to Accelerate upon the
occurrence of such Transfer then, subject to (b) above, the mere fact of a lapse
of time or the acceptance of payment subsequent to any of such events, whether
or not Lender had actual or constructive notice of such Transfer, shall not be
deemed a waiver of Lender’s right to make such election nor shall Lender be
estopped therefrom by virtue thereof. The issuance on behalf of the Lender of a
routine statement showing the status of the loan, whether or not Lender had
actual or constructive notice of such Transfer, shall not be a waiver or
estoppel of Lender’s said rights.

          24.  Borrower’s Copy.  Borrower acknowledges receipt of a copy of the
Note and of this Deed of Trust.



--------------------------------------------------------------------------------


EXECUTED BY BORROWER       IF BORROWER IS A NATURAL PERSON(s):           /s/
John Floisand                                                              5500
Flatiron Parkway                                                                
  ______________________________________   doing business at Boulder
80301                                                IF BORROWER IS CORPORATION:
          ATTEST:         __________________________________________    
                                 Name of Corporation      
_________________________________   by ________________________________________
Secretary                                                                      
     President       (SEAL)         }       IF BORROWER IS PARTNERSHIP:        
__________________________________________    
                                   Name of Partnership          
by ________________________________________    
                                      A General Partner      
                         STATE OF COLORADO         ss. _____________COUNTY OF
Adams                                       The foregoing instrument was
acknowledged before me this 7th day of August
                                        
                                             ,
2002, by John Floisand                                             
                                        
                                        
                                                                    .      
       Witness my hand and official seal,            My commission expires:
4-05-03                                       
                                                .                       /s/
Peggy S. Henson                                       
                                       Notary
Public                                               1561 E. 119th Place
Northglenn, Co. 80233                                             
Address                           
